Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.16/907,934.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.	Claim 26 is objected to because it appears to recite the same limitations of claim 23.  Appropriate correction is required.
Allowable Subject Matter
4.	Claims 3, 5, 16, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2, 4, 6, 12-15, 17, 22-23, 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atti et al (2019/0103118).

Regarding claim 1 Atti teaches A device configured to encode scene-based audio data (Fig. 1; para: 4 scene-based audio format, coder/decoder (codec); para. 28: ambisonics; scene based audio), the device comprising: 
A memory configured to store scene-based audio data (Fig. 6); and 
one or more processors (Fig. 6) configured to: 
perform spatial audio encoding with respect to the scene-based audio data to obtain a foreground audio signal and a corresponding spatial component, the spatial component defining Spatial characteristics of the foreground audio signal (fig 1; 21; 39: spatial characteristics; 45: spatial metadata; 66-68: configured to determine whether each stream corresponds to a background audio source or foreground audio source, higher priority to foreground sources, lower priority to…background sources; 100 spatial): 
21; 45-46: IVAS codec encodes the streams; 52; 68 – encoding foreground audio/higher priority): 
determine, when performing psychoacoustic audio encoding with respect to the foreground audio signal, a first bit allocation for the foreground audio signal (21: allocate more bits to higher priority; 36; 45-46; 52: However, because audio streams having higher priority are encoded with a higher bit rate, the decoded versions of the higher priority streams are typically higher-accuracy reproductions of the original audio streams than the decoded versions of the lower priority streams; 68); 
determine, based on the first bit allocation for the foreground audio signal, a second bit allocation for the spatial component (21; 36; 45-46; 68; 88: bit rate estimator and distribution; 100: spatial metadata 124. For example, a quantized version of the spatial metadata 124 may be used where an amount of quantization for each IS stream is based on the priority of the IS stream. To illustrate, spatial metadata encoding for high-priority streams may use 4 bits for azimuth data and 4 bits for elevation data, and spatial metadata encoding for low-priority streams may use 3 bits or fewer for azimuth data and 3 bits or fewer for elevation data."); 
quantize, based on the second bit allocation for the spatial component, the spatial component to obtain a quantized spatial component (100 quantization); and 
specify, in a bitstream, the encoded foreground audio signal and the quantized spatial component (fig 1, 2; 20 generate a bitstream 
21: The IVAS codec 102 includes a stream priority module 110 that is configured to determine a priority configuration for some or all of the received audio streams and to encode the audio streams based on the determined priorities (e.g., perceptually more important, more “critical” sound to the scene, background sound overlays on top of the other sounds in a scene, directionality relative to diffusiveness, etc.;
In an example embodiment, the IVAS codec 102 may allocate more bits to streams having higher priority than to streams having lower priority).

Regarding claim 2 Atti teaches The device of claim 1, wherein the one or more processors are configured to perform the psychoacoustic audio encoding according to a compression algorithm with respect to the foreground audio signal to obtain the encoded foreground audio signal (22 codec; 33 encode audio data).  

Regarding claim 4 Atti teaches The device of claim 1, wherein the one or more processors are configured to: 
determine a spectral perceptual importance of the foreground audio signal relative to a soundfield represented by the scene-based audio data (21; 36; 68); and 
determine, based on the spectral perceptual importance, the first bit allocation (21; 36; 68; 88 – determining foreground/background and priorities and bit allocation based on priorities).  

Regarding claim 6 Atti teaches The device of claim 1, wherein the one or more processors are configured to perform a linear invertible transform with respect to the scene-based audio data to obtain the foreground audio signal and the corresponding spatial component (28 scene based audio; Eigen decomposed coefficients corresponding to sound scene; where app 37 teaches LIT can be Eigenvalue decomposition).  

Regarding claim 12 Atti teaches The device of claim 1, further comprising a microphone configured to capture the scene-based audio data (25 receive audio signals from the microphones; 28).  

Regarding claim 13 Atti teaches A method of encoding scene-based audio data, the method comprising: 
performing spatial audio encoding with respect to the scene-based audio data to obtain a foreground audio signal and a corresponding spatial component, the spatial component defining spatial characteristics of the foreground audio signal; 
performing psychoacoustic audio encoding with respect to the foreground audio signal to obtain an encoded foreground audio signal; 
determining, when performing psychoacoustic audio encoding with respect to the foreground audio signal, a first bit allocation for the foreground audio signal; 
determining, based on the first bit allocation for the foreground audio signal, a second bit allocation for the spatial component; 
quantizing, based on the second bit allocation for the spatial component, the spatial component to obtain a quantized spatial component; and 
specifying, in a bitstream, the encoded foreground audio signal and the quantized spatial component.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning

Regarding claim 14 Atti teaches A device configured to decode a bitstream representative of encoded scene- based audio data (fig 2 decoder), the device comprising: 
a memory configured to store the bitstream, the bitstream including an encoded foreground audio signal and a corresponding quantized spatial component that defines spatial characteristics of the foreground audio signal (fig 6); and 
one or more processors (fig 6) configured to: 
perform psychoacoustic audio decoding with respect to the encoded foreground audio signal to obtain a foreground audio signal (52; 68); 
determine, when performing the psychoacoustic audio decoding with respect to the encoded foreground audio signal, a first bit allocation for the encoded foreground audio signal (52; 68; 100); 
determine, based on the first bit allocation for the encoded foreground audio signal, a second bit allocation for the quantized spatial component (52; 100; 108); 
dequantize, based on the second bit allocation for the quantized spatial component, the quantized spatial component to obtain a spatial component (52; 100; 108); and 
reconstruct, based on the foreground audio signal and the spatial component, the scene-based audio data (54-55; 58; 105 reconstruct stream at receiving side;
4 decode audio streams; 54-55; 58; 88 bit rate).
Recites limitations similar to claim 1 and is rejected for similar rationale, where the claim merely further focuses on decoding (reversing certain encoding steps), which is taught by Atti.
  
Regarding claim 15 Atti teaches The device of claim 14, wherein the one or more processors are configured to perform the psychoacoustic audio decoding according to a decompression algorithm with respect to the encoded foreground audio signal to obtain the foreground audio signal (fig 2; para 4; 33; 52).  

Claim 17 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning. 

Regarding claim 22 Atti teaches The device of claim 14, wherein the one or more processors are further configured to: 
render the scene-based audio data to one or more speaker feeds (54-55; 58); and 
reproduce, based on the speaker feeds, a soundfield represented by the scene- based audio data (54-55; 58 render and binauralize generates audio signals for reproduction by an output device, speakers; 117; 120).  

Regarding claim 23 Atti teaches The device of claim 14, wherein the one or more processors are further configured to render the scene- based audio data to one or more speaker feeds (54-55; 58; 117; 120), and 
54-55; 58; 117; 120).  

Regarding claim 25 Atti teaches The device of claim 14, wherein the one or more processors are further configured to: 
render the scene-based audio data to one or more speaker feeds (54-55; 58; 117; 120); and 
output the speaker feeds to one or more speakers to reproduce, based on the speaker feeds, a soundfield represented by the scene-based audio data (54-55; 58; 117; 120).  

Regarding claim 26 Atti teaches The device of claim 14, wherein the one or more processors are further configured to render the scene- based audio data to one or more speaker feeds, and wherein the device comprises one or more speakers configured to reproduce, based on the speaker feeds, a soundfield represented by the scene-based audio data (same limitations as claim 23; 54-55; 58; 117; 120).  

Regarding claim 27 Atti teaches A method of decoding a bitstream representative of scene-based audio data, the method comprising: 
obtaining, from the bitstream, an encoded foreground audio signal and a corresponding quantized spatial component that defines the spatial characteristics of the encoded foreground audio signal; 

determining, when performing psychoacoustic audio decoding with respect to the encoded foreground audio signal, a first bit allocation for the encoded foreground audio signal; 
determining, based on the first bit allocation for the encoded foreground audio signal, a second bit allocation for the quantized spatial component; 
dequantizing, based on the second bit allocation for the quantized spatial component, the quantized spatial component to obtain a spatial component; and 
reconstructing, based on the foreground audio signal and the spatial component, the scene-based audio data.  
Recites limitations similar to claim 14 and is rejected for similar rationale and reasoning



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7-11, 19-21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Atti in view of Sen et al (2015/0271621).

Regarding claim 7 Atti already teaches scene based audio, which is based on Higher Order Ambisonics and spherical harmonic domain (28 scene-based audio SBA…ambisonics), where Sen more explicitly teaches The device of claim 1, wherein the scene-based audio data comprises ambisonic coefficients corresponding to an order greater than one (4; 19; 96: higher-order ambisonic coefficients; spherical harmonic domain).  
Scene based audio already incorporates the above components, however it is not explicitly stated in Atti.  Sen explicitly teaches Higher Order Ambisonics and spherical harmonic domain and it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Sen presenting a reasonable expectation of success in still allowing for the receipt, encoding, and decoding of scene based audio data (using the specific scene based audio properties).

Regarding claim 8 Sen teaches The device of claim 1, wherein the scene-based audio data comprises ambisonic coefficients corresponding to an order greater than zero.  
Rejected for similar rationale and reasoning as claim 7.

Regarding claim 9 Sen teaches The device of claim 1, wherein the scene-based audio data comprises audio data defined in a spherical harmonic domain.  
Rejected for similar rationale and reasoning as claim 7.

Regarding claim 10 Sen teaches The device of claim 1, wherein the foreground audio signal comprises a foreground audio signal defined in the spherical harmonic domain, and wherein the spatial component comprises a spatial component defined in the spherical harmonic domain.
Rejected for similar rationale and reasoning as claim 7 where Atti and Sen teach foreground audio and spatial component, scene based audio.
  
Regarding claim 11 Sen teaches The device of claim 1, wherein the scene-based audio data includes mixed-order ambisonic audio data.  
Rejected for similar rationale and reasoning as claim 7.

Claim 19 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning. 
Claim 20 recites limitations similar to claim 9 and is rejected for similar rationale and reasoning. 
Claim 21 recites limitations similar to claim 10 and is rejected for similar rationale and reasoning. 
Claim 24 recites limitations similar to claim 11 and is rejected for similar rationale and reasoning. 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657